BUSSEY, Presiding Judge,
specially concurring:
Had not the State secured a continuance contrary to the rules of the District Court, Oklahoma County, inducing counsel for the defense to release the two witnesses, I could in good conscience affirm the action of the trial court in denying the defendant’s motion for continuance, and treat the testimony of the two missing witnesses as merely cumulative. Under the unique circumstances of this case I must agree with my colleague, Judge Brett. The error committed was in granting the State’s motion for continuance and then vacating that action after the defense had released its witnesses.